Warner, Chief Justice.
The case made by the complainants’ bill, is a contest between certain parties complainants and defendants, who are claiming laborers’ liens on the property of S. N. Papot & Company, and who claim to have levied certain lien fi. fas. thereon. The object and prayer of the complainants’ bill is to enjoin the defendants from prosecuting their lien fi. fas., to the prejudice of the complainants’ lien fi. fas., for certain reasons alleged therein. The presiding judge granted the injunction prayed for and the defendants excepted.
Assuming the allegations in the complainants’ bill to be true, the same are not sufficient to give a court of equity jurisdsction for the purpose of granting an injunction. If the lien fi. fas. in the hands of constable Kaufman were legally levied on the goods in Booms numbers thirteen and fourteen, prior to the levy made thereon by constable Endres, his common law remedy to obtain the possession thereof was ample and eomjdete j nor will it be presumed that justice Abrams will not administer the law correctly, but if he does not, then his errors may be corrected in the manner pointed out by law, without inserting to a court of equity and obtaining an injunction.
Let the judgment of the court below be reversed.